Citation Nr: 1133594	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left shoulder rotator cuff tears, status-post repair; partial tear supraspinatus; supraspinatus tendonitis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hand numbness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for positive tuberculin reaction, claimed as tuberculosis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an anxiety disorder, claimed as nervous condition.

5.  Entitlement to service connection for bilateral hand numbness.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1995 to January 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The issues of (1) entitlement to an evaluation in excess of 20 percent for a left shoulder rotator cuff tears, status-post repair; partial tear supraspinatus; supraspinatus tendonitis; (2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for positive tuberculin reaction, claimed as tuberculosis; (3) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an anxiety disorder, claimed as nervous condition; and (4) entitlement to service connection for bilateral hand numbness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO originally denied service connection for bilateral hand numbness in a rating decision dated December 2001.  The Veteran did not appeal the RO's decision and, therefore, the decision is final.

2.  The RO denied an attempt to reopen a previously denied service connection claim for bilateral hand numbness in a rating decision dated March 2004 on the grounds that the Veteran failed to submit new and material evidence.  The Veteran did not appeal the RO's decision and, therefore, the decision is final.

3.  The evidence received subsequent to the March 2004 RO decision includes additional VA and private treatment records as well as lay statements; this evidence raises a reasonable possibility of substantiating the claim of service connection for bilateral hand numbness.


CONCLUSIONS OF LAW

1.  The RO's December 2001 and March 2004 rating decisions denying service connection for bilateral hand numbness are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).

2.  New and material evidence has been presented since the March 2004 RO decision denying service connection for bilateral hand numbness; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied the Veteran's service connection claims for bilateral hand numbness in a rating decision dated December 2001.  According to the RO, there was no objective evidence of record showing a diagnosis of or treatment for bilateral hand numbness.  In reaching this conclusion, the RO considered the Veteran's service treatment records (STRs), VA treatment records, including VA C&P examination reports, and the Veteran's lay statements.  The Veteran was notified of this decision and did not appeal.  Therefore, this decision is final.

The Veteran subsequently attempted to reopen his service connection claims for bilateral hand numbness by way of a statement dated November 2003.  The RO denied the Veteran's claims to reopen in a rating decision dated March 2004 on the grounds that the newly submitted evidence was not material to the Veteran's service connection claim.  In determining that the Veteran failed to submit new and material evidence to reopen his service connection claim, the RO considered VA treatment records, including psychiatric treatment records, as well as lay statements.  

In February 2005 (and within one year of the March 2004 rating decision), the Veteran requested re-evaluation of his non-service-connected disabilities.  He also requested that VA obtain "my medical records."

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

 Although the Veteran requested re-evaluation of his non-service-connected disabilities in February 2005 (within one year of the March 2004 rating decision), the Veteran submitted no evidence in support of this contention.  Furthermore, a careful reading of the Veteran's February 2005 statement shows no reference or intent to disagree with the findings of the March 2004 rating decision.  See 38 C.F.R. § 20.201 (2010) (defining a notice of disagreement as "a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.").  

Accordingly, the Board concludes that the Veteran's February 2005 statement cannot be construed as a valid notice of disagreement to the March 2004 rating decision and that the March 2004 rating decision is final.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Rather, the RO correctly treated the February 2005 statement as a request to reopen his service connection claim.  The RO subsequently denied the Veteran's claim to reopen in the August 2005 rating decision currently on appeal on the grounds that he failed to submit new and material evidence.  The Veteran was notified of these decisions and timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, such as this, "new" evidence is defined as evidence not previously submitted to agency decision-makers and "material" evidence as evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial and must raise a reasonable probability of substantiating the claim.  Id.
The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition as well as whether the new diagnosis is a progression of the prior diagnosis, a correction of an error in diagnosis, or the development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 203-04 (2009).  The Veteran's current claim of service connection for bilateral hand numbness is based on the same factual basis that was of record when the previous claim was last decided on the merits.  Thus, new and material evidence is necessary to reopen the claims.

As noted above, the Veteran's petition to reopen a claim of entitlement to service connection for bilateral hand numbness was previously denied because there was no objective evidence of record showing a diagnosis of or treatment for bilateral hand numbness.

Associated with the claims file is a March 2006 letter from M. Soto, M.D.  According to Dr. Soto, the Veteran suffered from widespread body aching and multiple tender points.  These symptoms were consistent with a diagnosis of fibromyalgia.  Dr. Soto also diagnosed the Veteran as having bilateral carpal tunnel syndrome.  

Presuming the credibility of the evidence for the sole purpose of determining whether the claim of entitlement to service connection for bilateral hand numbness should be reopened, the Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  The evidence described above revealed evidence of a current disability (i.e., bilateral carpal tunnel syndrome) related to the Veteran's hands.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hand numbness, diagnosed as bilateral carpal tunnel syndrome, has been presented; to this extent, the appeal is reopened.


REMAND

Preliminarily, the Veteran applied for Social Security Disability benefits in September 2005 as a result of bilateral shoulder pain, among other conditions.  M. Soto, M.D. examined the Veteran in connection with his application for disability benefits.  To date, however, the Veteran's attempts to obtain Social Security Disability benefits have been unsuccessful.  See April 2007 VA inquiry (noting that the Veteran's claim for Social Security Disability benefits was denied).
The Veteran, on his own account, has submitted some information and evidence stemming from his application for Social Security Disability benefits.  This information has been reviewed and associated with the claims file.  However, it is unclear from the evidence of record whether VA contacted the Social Security Administration (SSA) to obtain a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  Such action should be undertaken on remand.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 
   
As noted above, the Board has reopened the Veteran's service connection claim for bilateral hand numbness on the grounds that new and material evidence had been submitted.  Here, evidence of a currently diagnosed disability of the hands was needed and as discussed above, the Veteran was found to have bilateral carpal tunnel syndrome. See February 2005 electromyograhic (EMG) study showing borderline carpal tunnel syndrome (CTS); see also, Dr. Soto's March 2006 private treatment record diagnosing the Veteran as having bilateral CTS.      

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination in connection with the current service connection claim for bilateral hand numbness, currently diagnosed as bilateral CTS.  On remand, therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of the currently diagnosed bilateral CTS and its relationship to service, if any.

With respect to the Veteran's increased rating claim for a left shoulder disability, the Veteran was most recently afforded a VA examination in March 2006.  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Pertinent medical evidence bearing on the severity of his disability has been received since that time; therefore, the Veteran should be provided a new VA examination to ascertain the nature and severity of his service- connected left shoulder disability.  

VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, therefore, an attempt should be made to obtain all VA medical records pertaining to the Veteran that are dated from March 4, 2006.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for the disabilities at issue.  The Veteran should also be provided complete notice of the information and evidence needed to substantiate his service connection claim for bilateral CTS pursuant to the Veterans Claims Assistance Act (VCAA).  

Finally, the Veteran has identified several private sources of outstanding treatment records pertinent to his claim.  For instance, the Veteran requested that VA obtain private records from A. Perez-Toro, M.D. and J. Torres-Flores, M.D.  To date, however, it is unclear from the record the extent to which the records have been requested.  On remand, therefore, another attempt should be made to obtain these records, provided that any necessary authorization forms are completed and returned by the Veteran.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 
  
Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, including but not limited to those from A. Perez-Toro, M.D. and J. Torres-Flores, M.D. which are not already of record.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

Specifically, the Veteran should be provided with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

2.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for bilateral carpal tunnel syndrome.

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from March 4, 2006.  If there are no VA medical records dated after March 4, 2006, this finding should be documented in the claims folder.

4.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed bilateral carpal tunnel syndrome and any other disorder affecting the hands and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to express an opinion as to whether the currently diagnosed bilateral carpal tunnel syndrome and any other hand disability found during the examination at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms, if any, since discharge from service in reaching this conclusion.  The examiner must provide a complete rationale for any stated opinion.

6.  Schedule the Veteran for a VA examination to assess the nature and severity of his currently service-connected left shoulder disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected left shoulder disability, to include a discussion of the ranges of motion of the appropriate joint(s).  The examiner is also asked to state whether the Veteran's service-connected left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain, to include during flare-ups and on repeated use.  The examiner must provide a complete rationale for any stated opinion.

7.  After the requested examinations have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


